Citation Nr: 0800695	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-28 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
Parkinson's disease.  


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that denied compensation under 38 U.S.C.A. § 1151 
for Parkinson's disease. 


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

The veteran contends that he has been diagnosed with 
Parkinson's disease and that the disease was caused by the 
anti-psychotic medication olanzapine (commercially known as 
Zyprexa) that was prescribed by VA medical providers at the 
VA Medical Clinic in Sepulveda, California VA in 1998.  

No records of VA treatment from January 1998 to October 1999 
are in the file.  

The claims file contains records of outpatient VA treatment 
at the VA Medical Center (VAMC) in San Francisco, California, 
from October 1999 through June 2004.   A VA physician in 
October 1999 noted the veteran's reports of receiving 
treatment for approximately two and one-half years at a VA 
Medical Center in Portland, Oregon, for intermittent right 
shoulder pain and right arm tremors and spasm.   A VA 
psychiatrist in November 1999 noted the veteran's reports of 
prior VA treatment for psychiatric symptoms with olanzapine 
for a period of six months at an unspecified facility.  The 
veteran stated that he did not notice any change in mood or 
behavior at the time and stopped using the medication when he 
left Oregon in March 1999.  Neither these physicians nor any 
subsequent medical provider indicated that earlier treatment 
records had been reviewed, nor did they refer to any 
treatment in Sepulveda, California.  Since the veteran 
contends that improper treatment occurred during 1998, 
records of VA treatment in 1998 and 1999 at facilities in 
Sepulveda, California, and Portland, Oregon, are necessary to 
decide the claim.   

VA outpatient treatment records from October 1999 through 
June 2004 show various diagnoses for the veteran's complex 
neurological and psychiatric symptoms.  Physicians indicated 
that the veteran's tremors may be anti-psychotic-induced 
Parkinsonism but did not clearly determine an etiology for 
the disorder or rule out other diagnoses.  A VA neurologist 
in May 2004 noted that the veteran had been recently 
hospitalized at a VA Medical Center in Palo Alto, California, 
and had undergone neurological testing.  In December 2005, a 
VA physician at the VA Medical Center in West Palm Beach, 
Florida, noted that the veteran had been admitted to the 
facility with severe tremors and diagnosed Parkinson's 
disease and depression.  However, no clinical records of 
either VA hospitalization have been obtained, and these 
records may be relevant to establishing a clear diagnosis and 
etiology of the tremors.  

In correspondence in June 2003, the veteran stated that he 
was receiving disability benefits from the Social Security 
Administration (SSA).  Medical and adjudicative records from 
SSA are not in the file.  When the record suggests that SSA 
records may be relevant to substantiating a claim before VA, 
there is a duty to assist by requesting those records.  See 
38 U.S.C.A. § 5103A, 5106 (West 2002 & Supp. 2007); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  

Finally, even if additional records establish that the 
veteran was treated with olanzapine and that he has a clear 
diagnosis of anti-psychotic parkinsonism, a medical opinion 
is necessary to determine whether the medication or any other 
medical treatment was the cause of the disability, and 
whether the proximate cause was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the treatment; or 
was an event not reasonably foreseeable.  38 U.S.C.A. § 1151 
(a) (West 2002).  The Board notes that the RO in St. 
Petersburg requested an examination and opinion at the VAMC 
in West Palm Beach in June 2003.  The veteran responded that 
he actually lived in California and desired an examination at 
VAMC San Francisco, but there is no record that the 
examination was conducted or an opinion provided.   

Accordingly, the case is REMANDED for the following action:

1.  Request records of VA treatment of 
the veteran for any psychiatric or 
neurological disorders from VAMCs in 
Portland, Oregon and Sepulveda, 
California in 1998 through 1999.  
Associate any records obtained with the 
claims file. 

2.  Request records of VA treatment of 
the veteran for any psychiatric or 
neurological disorders from VAMCs in Palo 
Alto, California and West Palm Beach, 
Florida in 2004 through 2006.  Associate 
any records obtained with the claims 
file. 

3.  Request from the Social Security 
Administration all medical and 
adjudicative records related to the award 
of benefits for any psychiatric or 
neurological disorder.  Associate any 
records obtained with the claims file.  

4.  Schedule the veteran for an 
examination of his tremor disorder by an 
appropriately qualified VA physician.  
Request that the physician review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the physician provide an opinion 
whether any neurological disorder found 
is at least as likely as not caused by 
prescription olanzapine or any other VA 
treatment noted in the records.  Request 
that the physician provide an opinion 
whether the proximate cause of any 
disability was carelessness, negligence, 
lack of proper skill, error in judgment 
or similar instance of fault on the part 
of VA in furnishing the treatment, or was 
an event not reasonably foreseeable. 

5.  Then, readjudicate the claim for 
compensation under 38 U.S.C.A. § 1151 for 
Parkinson's disease or other diagnosed 
neurological disorder.  If the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



